internal_revenue_service number release date index number ---------------------------------------- -------------------------------------------- --------------------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-137710-07 date april legend x ---------------------------------------- ------------------------ ------------------------------------------------------------------------- trust --------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------ date -------------------------- date ----------------- date ---------------- year --------- dear ----------------- this letter responds to a letter dated date submitted on behalf of x requesting rulings related to the proposed transfer of x’s property to an entity exempt from tax facts x represents that x is a corporation that was formed on date under the laws of state x is engaged in the business of providing burial services to the public on a parcel of real_property owned by x x also owns certain buildings and equipment located on the parcel that are used in the provision of the burial services the parcel buildings and equipment are hereafter referred to as the cemetery property x also represents that plr-137710-07 the cemetery property is approaching its burial capacity as such x no longer markets burial lots to the public trust is a_trust that was formed by x on date x is the trustee of trust trust was created to ensure sufficient funding for the maintenance and upkeep of the cemetery property since the inception of trust x has periodically deposited certain sums with trust typically as plots were sold to the public throughout the years trust has distributed the amounts necessary to maintain the cemetery property to x amounts not distributed by trust have been invested by trust in a diversified portfolio of stocks bonds and other_securities x represents that it has treated trust as a separate trust since its formation that all amounts deposited with trust have been segregated from the other assets of x that distributions made from trust to x have been solely used to defray expenses_incurred in connection with the care and maintenance of the cemetery property and administrative expenses directly related to trust including investment management fees taxes and attorney fees that since year trust has filed trust tax returns and that such returns have reflected the gains and losses attributable to the trust and that at no time since the formation of trust has x included gains and losses from the trust on its corporate_income_tax returns recently x decided to divest itself from its burial services operations to accomplish this x proposes to transfer the cemetery property to a newly formed entity that will be exempt from tax under sec_501 of the internal_revenue_code the exempt cemetery_company the transfer described above is hereafter referred to as the proposed transfer the exempt cemetery_company will assume responsibility for maintaining the cemetery property and will not transfer any money or other consideration to x as part of the proposed transfer immediately following the proposed transfer x will resign as trustee of trust and an independent_trustee will be appointed effective date x made an election to be an s_corporation law and analysis sec_651 provides that in the case of any trust the terms of which provide that all of its income is required to be distributed currently and do not provide that any amounts are to be paid permanently set_aside or used for the purposes specified in sec_642 there shall be allowed as a deduction in computing the taxable_income of the trust the amount of the income for the taxable_year which is required to be distributed currently sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies plr-137710-07 for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_642 provides in general that when the specific requirements of the section are met a cemetery perpetual_care_fund shall treat certain amounts distributed for the care and maintenance of gravesites as distributions solely for purposes of sec_651 and sec_661 with respect to the enactment of sec_642 the senate_finance_committee report states that since the taxable cemetery_company is not the beneficiary of the perpetual care trust fund the bill does not change the treatment of the receipt of such amounts by the taxable cemetery_company consequently such an amount is to continue to be taxable to the cemetery_company as ordinary_income sec_61 and is not to be treated as a_trust distribution in the hands of the cemetery_company sec_652 and sec_662 s rep no 94th cong 2d sess 1976_2_cb_553 in 282_f2d_225 5th cir the court held that a cemetery corporation was not a beneficiary of a cemetery perpetual care trust and that interest_income distributed to the corporation by the trust for the maintenance of cemetery grounds is treated as compensation_for services in the hands of the corporation under the trust documents and the authorities described above x is not a beneficiary of trust trust will continue to have the same grantor and the interests of the trust beneficiaries will not differ compared to their interests before the proposed transfer therefore the proposed transfer will not result in a distribution from or termination of trust under sec_661 and will not result in the realization by trust x or any beneficiary of trust of any income gain_or_loss attributable to trust plr-137710-07 x elected to be an s_corporation effective date at which time it owned the cemetery property thus to the extent the proposed transfer results in recognized_built-in_gain under sec_1374 attributable to the cemetery property the provisions of sec_1374 and the regulations thereunder shall apply except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on any other tax consequences arising from the transfer of the cemetery property to the exempt cemetery_company this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely audrey w ellis audrey w ellis senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110
